DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/5/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The listed document missing copies are indicated as crossed out on the 1449 form.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 9,536,271. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 5, which includes the limitations of patent claim 1 meets all the claim limitations of instant claim 1. Similarly, instant claims 2, 4, 8, and 16 are met by patent claim 7, instant claims 3 and 9 are met by patent claim 6, and instant claims 7 and 15 are met by patent claim 5.
Claims 1, 2, 7, 8, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,718,397. Although the claims at patent claim 4, which includes the limitations of patent claim 1, meets all the claim limitations of instant claim 1. Similarly, instant claims 2, 7, 8, 15, and 16 are met by patent claim 4.
Claims 1, 2, 7, 8, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,937,857. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 meets all the claim limitations of instant claim 1. Similarly, instant claims 2, 7, 8, 15, and 16 are met by patent claim 1.
Claims 1, 2, 7, 8, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,239,444. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 meets all the claim limitations of instant claim 1. Similarly, instant claims 2, 7, 8, 15, and 16 are met by patent claim 1.
Claims 1-3, 5, 7-10, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 12, and 13 of U.S. Patent No. 10,688,919. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 meets all the claim limitations of instant claim 1. Similarly, instant claims 2 and 8 are met by patent claim 2, instant claims 3, 9, and 16 are met by patent claim 3, instant claims 5, 7, 10, and 15 are met by patent claim 1, instant claim 13 is met by patent claim 12, instant claim 14 is met by patent claim 13, instant claim 17 is met by patent claim 7, instant claim 18 is met by patent claim 8, and instant claim 19 is met by patent claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7, 8, 10, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalancette et al. (US 2012/0137256) in view of Saitta (US 4,550,304).
As per claim 1, Lalancette teaches a method performed by an indication device for a vehicle of a service provider who is associated with a transport service (Lalancette, [0030] and [0032]: Roof-top display operations), comprising: receiving, over a communication link from a provider device of the service provider, a set of configuration data indicating an output configuration associated with a request for the transport service (Lalancette, [0030] and [0032]: The roof-top display receives control from the mobile computer in the taxi to display the icon for the user requesting transport service; the control for display is thus the set of configuration data); and controlling an output device of the indication device based on receiving the set of configuration data such that the output device of the indication device is transitioned to outputting the output configuration based on a determined state of the service provider or the transport service (Lalancette, [0030] and [0032]: The roof-top display is controlled to display the icon for the requesting user; the display is only controlled such when the taxi is selected for 
Lalancette does not disclose:
the indication device is transitioned from outputting a default configuration to outputting the output configuration based on a determined state of the service provider or the transport service.
However, in the same art of displays for service vehicles, Saitta teaches:
the indication device is transitioned to displaying the output configuration from displaying a default configuration (Saitta, col. 3 lines 1-19: An “available for hire” indication may be a default configuration for display, and the other display configurations are transitioned to from the “available for hire” configuration);
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Lalancette’s display to have a default configuration, as taught by Saitta. The motivation is to provide relevant information to persons outside the vehicle (Saitta, col. 1 lines 32-41), thus when the vehicle is available, outside users can attempt hiring, and when the vehicle is already en route to provide or currently providing service, outside users will not attempt to stop or hire the specific vehicle.
As per claim 2 (dependent on claim 1), Lalancette in view of Saitta further teaches:
wherein the output device of the indication device is transitioned from outputting the default configuration to outputting the output configuration based on the determined state of the service provider or the transport service being a first state corresponding to the service provider being located within a predetermined distance of a start location indicated by a requesting user of the request for the transport service (Lalancette, [0029], and [0030]: The icon is only sent to be 
As per claim 5 (dependent on claim 1), Lalancette in view of Saitta further teaches:
further comprising: receiving, over the communication link from the provider device of the service provider, a second set of data; and Atty. Docket No.: UP-037C535controlling the output device of the indication device based on receiving the second set of data to cause the indication device to cease outputting the output configuration associated with the request for the transport service (Lalancette, [0029], and [0030]: The icon is displayed when the taxi is selected for a specific user request; since the taxi may provide service for subsequent user requests, the display would stop the display of the icon for the previous user request to display the icon for the subsequent user request in the same manner that the first user request icon was received and displayed).  
As per claim 7, Lalancette and Saitta renders obvious all the claim limitations as in the consideration of claim 1 above since the components of claim 7 are the apparatus for performing the method considered in claim 1.
As per claim 8, Lalancette and Saitta renders obvious the limitations of claim 7 and further limitations are met as in the consideration of claim 2 above.
As per claim 10, Lalancette and Saitta renders obvious the limitations of claim 7 and further limitations are met as in the consideration of claim 5 above.
As per claim 15, Lalancette and Saitta renders obvious all the claim limitations as in the consideration of claim 1 above since the components of claim 15 are the apparatus for performing the method considered in claim 1.

As per claim 17 (dependent on claim 15), Lalancette in view of Saitta further teaches:
wherein the computing system is further configured to determine the output configuration for the request by: determining, based on a user identifier associated with the requesting user, whether a user profile associated with the requesting user includes a user-specified configuration; and in response to determining that the user profile associated with the requesting user includes the user-specified configuration, retrieving the user- specified configuration as the output configuration for the request (Lalancette, [0040]-[0042]: The icon can be user-defined in advance, thus would be stored in association with the specific user profile and identified based on identifying the user).  
  As per claim 18 (dependent on claim 17), Lalancette in view of Saitta further teaches:
wherein the computing system is further configured to: in response to determining that the user profile associated with the requesting user does not include the user-specified configuration, cause the user device to present a prompt for the requesting user to specify the output configuration for the request (Lalancette, [0042]-[0044]: The user may select the icon in advance, thus, when the user does not already have an associated icon, they are directed to select one).  
As per claim 19 (dependent on claim 15), Lalancette in view of Saitta further teaches:
wherein the computing system is further configured to transmit, over the network to the user device of the requesting user, the configuration data to cause the user device to present the output configuration within a user application executing on the user device (Lalancette, [0032] and [0033]: The icon is also sent to the user device for display to the user).  
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalancette and Saitta in view of Bijor et al. (US 2018/0232789).
As per claim 3 (dependent on claim 1), Lalancette in view of Saitta does not disclose:
wherein the output device of the indication device is transitioned from outputting the default configuration to outputting the output configuration based on the determined state of the service provider or the transport service being a first state determined based on an input provided by the service provider via a provider application executing on the provider device.
However, in the same art of service vehicles, Bijor teaches that a driver and car are only selected after the driver accepts the request for transport (Bijor, [0032], [0033], and [0054]: The driver provides input on an application on the driver’s device to accept service requests).
Therefore in this combination the vehicle would only be selected after the driver accepts the service requests, thus the display output is in response the input by the driver indicating the acceptance state for the service.
Before the effective filing date of the claimed invention it would have been obvious for Lalancette’s system to allow for driver acceptance of service requests, as taught by Bijor. The motivation is to provide a more friendly system for drivers by allowing them the option to accepts service requests, thus in the case where a driver has conflicting commitments or desires, they do not have to accept a transport request.
As per claim 9, Lalancette and Saitta renders obvious the limitations of claim 7 and further limitations are met by Lalancette, Saitta, and Bijor as in the consideration of claim 3 above.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalancette and Saitta in view of Wei et al. (US 2009/0326991).

wherein the communication link is a Bluetooth link.
However, in the same art of wireless communication between devices, Wei, [0039], teaches that the wireless link used for communication may be a bluetooth link.
Before the effective filing date of the claimed invention it would have been obvious for Lalancette’s system to use bluetooth for wireless link, as taught by Wei. The motivation is because bluetooth is well known type of link that is commonly used and provides the predictable result of a secure link, especially for short range communication, such as the distance between the controller in the vehicle and the rood-top display.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalancette and Saitta in view of Rahamim (US 2011/0102165).
As per claim 14 (dependent on claim 7), Lalancette in view of Saitta does not disclose:
further comprising a battery for powering the indication device, including for powering the output device of the indication device.
However, in the same art of controlling service vehicle displays, Rahamim teaches:
further comprising a battery for powering the indication device, including for powering the output device of the indication device (Rahamim, [0025] and [0040]: The display connects to a vehicle or other battery for providing power for the indication display).  
Before the effective filing date of the claimed invention it would have been obvious for Lalancette’s system to include battery for powering the indication display, as taught by Rahamim. The motivation is because the display requires power from some source to provide the indication display and battery power is one of the limited known options for providing power on a vehicle to a display, thus it would have been obvious to try a battery for the power source.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalancette and Saitta in view of Wei and Rahamim.
As per claim 20, Lalancette and Saitta renders obvious the limitations of claim 15 and further limitations are met by Lalancette and Saitta in view of Wei and Rahamim. The battery limitations are met as in the consideration of claim 14 above and the Bluetooth link limitations are met as in the consideration of claim 12 above. The motivations to include Wei and Rahamin in the reference combination are the same as presented in the consideration of claims 12 and 14 respectively.
Allowable Subject Matter
Claims 4 and 11 only have a nonstatutory double patenting rejection, thus would be allowable if this rejection were overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEE/Primary Examiner, Art Unit 2699